Exhibit10.2 This Discount Notes Selling Group Agreement has been filed to provide investors with information regarding its terms.It is not intended to provide any other factual information about the Tennessee Valley Authority.The representations and warranties of the parties in this Discount Notes Selling Group Agreement were made to, and solely for the benefit of, the other parties to this Discount Notes Selling Group Agreement.The assertions embodied in the representations and warranties may be qualified by information included in schedules, exhibits, or other materials exchanged by the parties that may modify or create exceptions to the representations and warranties.Accordingly, investors should not rely on the representations and warranties as characterizations of the actual state of facts at the time they were made or otherwise. This FormDiscount Note Selling Group Agreement has been executed between TVA and each of the following parties on the dates noted: Party Date executed Banc of America Securities LLC May28, 2003 Barlcays Capital, Inc. Credit Suisse First Boston LLC October 23, 2007 May23, 2003 FTN Financial May22, 2003 Goldman, Sachs & Co. July2, 2003 J.P. Morgan Securities Inc. August5, 2004 Merrill Lynch Government Securities Inc. June10, 2003 Morgan Stanley & Co., Incorporated September26, 2006 Suntrust Robinson Humphrey The Williams Capital Group, L.P. May14, 2003 June 13, 2008 TENNESSEE VALLEY AUTHORITY DISCOUNT NOTES SELLING GROUP AGREEMENT The Tennessee Valley Authority (“TVA”) may offer Discount Notes (“Notes”), which Notes are described in TVA’s Discount Notes Offering Circular, for public distribution through a group of investment dealers and dealer banks (“Selling Group”). You are invited to become a member of the Selling Group (“Member”). The signature of a person authorized to bind your organization at the conclusion of this Selling Group Agreement (“Agreement”) constitutes both your organization’s acceptance of this invitation and its consent to be bound by all the terms and conditions contained in this Agreement and by any instructions contemplated by this Agreement, written or otherwise transmitted, in connection with the distribution of the Notes which may be issued by TVA by its Treasurer or designees. SECTION 1.AUTHORIZATION.The Notes will be issued pursuant to (1) authority vested in TVA by section 15d of the Tennessee Valley Authority Act of 1933, as amended, 16U.S.C. §§ 831-831ee (2000), (2) section 2.5 of the Basic Tennessee Valley Authority Power Bond Resolution adopted by the Board of Directors of TVA (“Board”) on October 6, 1960, as amended, and (3) a Resolution adopted by the Board on January 23, 1991, as amended, authorizing the issuance of certain short-term debt through the use of the book-entry system of the Federal Reserve Banks.The Notes will not be obligations of, nor will they be guaranteed by, the United States of America. SECTION 2.OFFERING.Each Member will offer Notes of original issue to investors, according to the rate schedule established by TVA.Unless otherwise instructed, Members must receive approval from TVA of all sales prior to confirmation with the customer pursuant to section 7 of this Agreement.TVA reserves the right, in its sole discretion, to reject any offer for the purchase of the Notes, allot less than the face amount of the Notes requested by a Member, change the rate schedule, or terminate the sale of the Notes.Members will be notified as promptly as practicable of any such action. SECTION 3.POSITIONING AND RECORDS.Members are prohibited from purchasing original issue Notes acting as principal unless expressly authorized to do so by TVA.Any violation of this restriction regarding purchasing original issue Notes acting as principal may result in a Member’s immediate removal from the Selling Group at TVA’s sole discretion. Reallowance of all or any part of the concession is allowed on all sales to dealers outside the Selling Group subject to prior approval by TVA.Such reallowance must be reported to TVA monthly in an electronic or written format. Any violation of the restriction regarding concession reallowance or the restriction regarding sales to dealers outside the Selling Group may result in a Member’s immediate removal from the Selling Group. TVA will maintain records of sales and amounts of Notes maturing on each future maturity date and will, when requested by a Member, advise it of such dates and amounts. SECTION 4.PRICING.Rate schedules for the Notes will usually be adjusted on a daily basis to reflect TVA’s cash needs, current market conditions, and TVA’s maturity strategy.TVA will make available to each Member of the Selling Group the appropriate rate schedule to be used in offering Notes to the public.Such information will be transmitted by telephone or other electronic means as soon as practicable.Rates may be changed at any time at the sole discretion of TVA.Members will be notified of a pending change as soon as practicable and instructed to cease offering Notes, except in the secondary market, until a new schedule is established. The purchase price of each Note to the public shall be the difference between the face amount of the Note and the quotient arrived at by dividing by 360 the product of (1) the principal amount of the Note, (2) the percentage rate of discount applicable to the Note (said percentage rate of discount being hereinafter called the “Discount Rate”), and (3)the actual number of days the Note will be outstanding (excluding the date of issue but including the maturity date). SECTION 5.SELLING CONCESSION.For all Notes confirmed by TVA to, and paid for by, a Member, that Member will be allowed a concession, the amount of which will be determined from time to time by TVA.Members will receive the concession by TVA’s deducting the amount of the concession from the gross amount otherwise due from each Member in settlement of the Notes on the settlement date or through direct payment to a Member on a periodic basis as TVA and such Member may agree.The concession with respect to any sale of Notes may be withheld in whole or in part as to any Member at the discretion of TVA upon TVA’s determination that such sale of Notes by such Member is in violation of the terms of this Agreement or is otherwise improper.Except for concessions withheld as described above, no change in the concession amount will be effective until TVA informs Member of such change by telephone or other electronic means. SECTION 6.SECONDARY MARKET.Each Member shall use its best efforts to maintain a viable secondary market for the Notes and shall submit an electronic or written report to TVA, no later than the fifth working day of each month, of such Member’s purchases and sales of the Notes in the secondary market during the previous month.Each Member shall be responsible for continually advising TVA of secondary Note inventories and market developments. SECTION 7.TRANSMITTAL OF ORDERS AND CONFIRMATION OF SALES.Members shall confirm to TVA by telephone or other means acceptable to TVA offers to purchase as to par amount, Discount Rate, issue date, and maturity prior to the execution of the sale.It is hereby expressly agreed that TVA shall have no obligation to accept an offer to purchase any Note prior to TVA’s acceptance, by telephone or otherwise, of such offer to purchase.TVA’s acceptance of an offer to purchase shall bind the Member and TVA to proceed with such sale, unless both parties agree otherwise. SECTION 8.SETTLEMENT.Settlement for cash (same day), regular (next business day), skip (2 business days forward) or other settlement delivery options as deemed appropriate will normally be available.However, temporary restrictions on settlement type may be imposed by TVA at any time.If restrictions are imposed, Members will be notified as quickly as possible by telephone or other electronic means.Delivery of the Notes allotted to each Member shall be made on the settlement date against payment in federal funds through the Federal Reserve’s wire transfer system. Failure of a Member to make payment for the Notes on the settlement date shall result in the Member being liable to TVA in an amount equal to the sum of (1) the product of (a)the annual Discount Rate of the Notes computed on a daily basis, (b) the principal amount of the Notes (with respect to which Member failed to make payment), and (c) the number of days payment is not made, (2) any Federal Reserve charges, and (3) other expenses or losses incurred by TVA as a result of a Member’s failure to make payment; provided that no Member shall be liable for failure to make such payment due to actions of TVA or its agents in violation of this Agreement or for any failure of the Federal Reserve Banks, except when Member fails to follow applicable operating procedures of the Federal Reserve Banks (including alternative procedures), or for any events beyond the reasonable control of Member; and provided further, however, that Member’s liability pursuant to this section 8 shall not exceed an amount equal to the principal amount of the Notes (with respect to which Member failed to make payment). SECTION 9.AUTHORIZED PERSONNEL.Member must provide TVA with electronic or written notification of those persons within its organization authorized to act as liaisons to TVA in connection with the distribution of the Notes.TVA is not obligated to coordinate any aspect of the distribution of Notes with any person other than those authorized to act in Member’s behalf.TVA will notify the Member, which notification may be oral and confirmed later in writing, of those persons authorized to approve sales of Notes and otherwise act for TVA under this Agreement. SECTION 10.WEB SITE.When a Member uses the web site provided by the Grant Street Group or any similar web site related to the Notes (“Web Site”), the following provisions shall apply: (1)Member shall designate in writing one or more employees it will authorize to use the
